Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 1 of 9 PageID #: 1



  Steven John Moser (SM1133)
  MOSER LAW FIRM, P.C.
  3 School Street, Suite 207B
  Glen Cove, New York 11542
  516.671.1150
  smoser@moseremploymentlaw.com

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  Hector Jose,

                                                Plaintiff,   Case No. 19-cv-7197

                         - against -
                                                             COMPLAINT
  Stoler of Westbury, Inc. d/b/a Westbury Toyota,
                                                             Jury Trial Demanded
                                               Defendant.



  Plaintiff, Hector Jose alleges as follows:

                                       INTRODUCTION

         1.      This action is brought by Hector Jose (“Plaintiff”), against Stoler of

  Westbury, Inc. d/b/a Westbury Toyota (“Defendant”) under Title I of the Americans with

  Disabilities Act (“ADA”), 42 U.S.C. § 12111 et seq., which incorporates, through 42

  U.S.C. § 12117(a), the powers, remedies, and procedures set forth in Title VII of the

  Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

         2.      This action is also brought to remedy disability discrimination under the

  Human Rights Law (N.Y. Executive Law § 290, et seq.).

                               JURISDICTION AND VENUE

         3.      This Court has jurisdiction over the Plaintiff’s ADA claims under 42

  U.S.C. §§ 12117(a) and 2000e-5(f), and 28 U.S.C. §§ 1331.
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 2 of 9 PageID #: 2



         4.      This Court has supplemental jurisdiction over the Plaintiff’s claims arising

  under the Human Rights Law pursuant to 28 U.S.C. § 1337 because such claims form

  part of the same case or controversy asserted under the ADA.

         5.      Venue is proper in this district under 28 U.S.C. § 1391(b) because: (1) all

  parties reside in this District and (2) the events and omissions giving rise to the claims

  alleged in this Complaint occurred within this District.

                              EXHAUSTION OF REMEDIES

         6.       Plaintiff has satisfied all procedural requirements prior to commencing

  this action in that he timely filed charges of discrimination with the United States Equal

  Employment Opportunity Commission and his complaint was dual filed with the New

  York State Division of Human Rights. Plaintiff received a written dismissal from the

  Commission; the instant complaint has been filed within ninety days receipt thereof.

                                           PARTIES

         7.      Plaintiff is a natural person and resident of the County of Nassau.

         8.      Defendant Stoler of Westbury, Inc. is a New York Corporation.

         9.      Defendant Stoler of Westbury, Inc. does business as Westbury Toyota.

         10.     Defendant Stoler of Westbury, Inc. (hereinafter “Westbury Toyota”)

  operates an automobile dealership in Westbury, County of Nassau, New York.

         11.     Defendant is a person within the meaning of 42 U.S.C. §§ 12111(7) and

  2000e(a).

         12.     Defendant is an employer within the meaning of 42 U.S.C. § 12111(5),

  and a covered entity within the meaning of 42 U.S.C. § 12111(2) and 29 C.F.R. §

  1630.2.



                                                2
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 3 of 9 PageID #: 3



          13.     Defendant is an employer within the meaning of N.Y. Exec. Law § 292(5).

                                 FACTUAL ALLEGATIONS

          14.     The Plaintiff is a former employee of Westbury Toyota.

          15.     Plaintiff was began working at Westbury Toyota on or about August 15,

  2001.

          16.     Plaintiff’s last position was as a maintenance worker.

          17.     Plaintiff was supervised by Justin Feuer (“Feuer”).

          18.     Feuer was the service department manager.

          19.     Plaintiff’s essential job functions included making repairs in and around

  the building, moving cars as needed, and collecting garbage.

          20.     In the course of maintaining the building, Plaintiff was often required to

  engage in activities such as climbing ladders.

          21.     On February 8, 2018, as Plaintiff was standing on a ladder repairing an

  emergency light, the ladder fell out from under him.

          22.     The Plaintiff fell, sustaining injuries.

          23.     The Defendant became aware of Plaintiff’s accident on the same day that

  it occurred.

          24.     The day after the accident Plaintiff returned to work, limping visibly on

  his left leg, and experiencing pain in in his left arm.

          25.     The day after the accident Feuer ordered the Plaintiff to clean a drain on

  the Westbury Toyota roof. The Plaintiff complied with this order, and experienced pain

  as a result thereof.




                                                 3
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 4 of 9 PageID #: 4



           26.     On Monday, February 12, 2018 the Plaintiff was examined and treated by

  John D. Romero, D.C. for injuries to his neck, back, head, and extremities. Dr. Romero

  conducted clinical testing which noted significant limitations in range of motion of

  cervical spine, as well as sciatica.

           27.     Dr. Romero also notified the Plaintiff that he believed the Plaintiff would

  need surgery on his left shoulder.

           28.     About one week before his fall, Plaintiff had made a request to rent a

  Westbury Toyota vehicle for a planned vacation to begin on or about February 27, 2018.

           29.     Plaintiff had made prior requests to rent a vehicle without any issues.

           30.     As February 27, 2018 approached, Feuer informed the Plaintiff that he

  would need to see Plaintiff’s medical records before allowing him to rent the car.

           31.     Prior to February 27, 2018, the Plaintiff furnished Dr. Romero's report to

  Feuer.

           32.     After furnishing the Dr. Romero’s report to Feuer, Feuer told the Plaintiff

  there were no cars available to rent.

           33.     The Plaintiff had personal knowledge of at least 10 cars available for rent

  at Westbury Toyota.

           34.     The Plaintiff returned to work after his vacation on March 12, 1018.

           35.     On March 16, 2018 at approximately 2:00 p.m. there was a lull in

  showroom activity.

           36.     The Plaintiff was entitled to a morning and afternoon break, which he had

  not yet taken.

           37.     That afternoon the Plaintiff took an extended break.



                                                 4
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 5 of 9 PageID #: 5



         38.     During his break he washed his car.

         39.     The Plaintiff had taken extended afternoon breaks on prior occasions

  during his workday without any issues.

         40.     The Plaintiff had washed his car on prior occasions during his workday

  without any issues.

         41.     On the prior occasions during which Plaintiff had taken extended breaks

  or washed his car, he had never been disciplined or reprimanded.

         42.     At the end of the Plaintiff’s shift, Feuer called him into his office. Feuer

  told the Plaintiff that he was being terminated because he had washed his car during

  working hours.

         43.     Feuer informed the Plaintiff that he had been watching him on the

  surveillance cameras.

         44.     Plaintiff had not missed a day of work due to his injury.

         45.     Plaintiff had been a consistent and reliable worker at Westbury Toyota for

  17 years.

         46.     Although Defendant knew that the Plaintiff had fallen from a ladder at

  work on February 8, 2018 and was aware of the Plaintiff’s injuries and physical

  limitations prior to February 27, 2019, the Defendant never engaged in an interactive

  process or offered to make a reasonable accommodation for the Plaintiff’s physical

  limitations.

         47.     After his accident, Plaintiff performed his regular duties without an

  accommodation, and experienced severe physical pain as a result of Defendant’s failure

  to accommodate.



                                                5
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 6 of 9 PageID #: 6



                                           COUNT I

                        FAILURE TO ACCOMMODATE UNDER

                TITLE I OF THE AMERICANS WITH DISABILITIES ACT

         48.      Plaintiff re-alleges and incorporates by reference the foregoing

  paragraphs.

         49.      By its conduct above, Defendant has violated Title I of the ADA, 42

  U.S.C. § 12111, et seq., and its implementing regulation, 29 C.F.R. Part 1630.

         50.      An employer discriminates against an otherwise qualified individual on

  the basis of disability when it does not make “reasonable accommodations to the known

  physical or mental limitations” of the individual, unless the employer “can demonstrate

  that the accommodation would impose an undue hardship on the operation of the

  business . . . .” 42 U.S.C. § 12112(b)(5)(A); 29 C.F.R. § 1630.9(a).

         51.      The Defendant knew that the Plaintiff had physical limitations.

         52.      Defendant never engaged in an interactive process with the Plaintiff or

  offered Plaintiff any form of reasonable accommodation.

         53.      During all relevant times, Plaintiff was qualified for his position with

  Defendant because he could perform the essential functions of his job with or without a

  reasonable accommodation. 42 U.S.C. § 12111(8), 29 C.F.R. § 1630.2(m).

                                           COUNT II

                      DISCRIMINATORY TERMINATION UNDER

                TITLE I OF THE AMERICANS WITH DISABILITIES ACT

         54.      Plaintiff re-alleges and incorporates by reference the foregoing

  paragraphs.



                                                6
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 7 of 9 PageID #: 7



         55.     By its conduct above, Defendant has violated Title I of the ADA, 42

  U.S.C. § 12111, et seq., and its implementing regulation, 29 C.F.R. Part 1630.

         56.     The ADA prohibits employers from discharging employees on the basis of

  disability. 42 U.S.C. § 12112.

         57.     The Plaintiff suffered from a physical or mental impairment that

  substantially limited one or more major life activities, had a record of such an

  impairment, or was regarded as having an impairment by Defendant.

         58.     Defendant terminated the Plaintiff because he was disabled, regarded as

  disabled, or had a record of a disability.

                                          COUNT III

       FAILURE TO ACCOMMODATE UNDER THE HUMAN RIGHTS LAW

                          N.Y. EXECUTIVE LAW § 290, ET SEQ.

         59.     Plaintiff re-alleges and incorporates by reference the foregoing

  paragraphs.

         60.     By its conduct above, Defendant has violated the New York State Human

  Rights Law (NY Exec. Law § 290, et seq.).

         61.     The Human Rights Law requires employers to provide a reasonable

  accommodation for an employee's known disability. NY. Exec. Law § 296(3).

         62.     The Defendant knew that the Plaintiff had physical limitations.

         63.     Defendant never engaged in an interactive process with the Plaintiff or

  offered Plaintiff any form of reasonable accommodation.

         64.     The Plaintiff could perform the essential functions of his job with or

  without with a reasonable accommodation.



                                               7
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 8 of 9 PageID #: 8



                                           COUNT IV

           FOR DISCRIMINATORY TERMINATION IN VIOLATION OF

                            N.Y. EXECUTIVE LAW 290, ET SEQ.

         65.      Plaintiff re-alleges and incorporates by reference the foregoing

  paragraphs.

         66.      By its conduct above, Defendant has violated the New York State Human

  Rights Law. NY Exec. Law § 296.

         67.      It is an “unlawful discriminatory practice for an employer” to discharge an

  employee because of disability. N.Y. Exec. Law § 296(1)(a).

         68.      Defendant discharged the Plaintiff because of his of disability.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff seeks:

               a. compensatory damages for pain and suffering experienced as a result of

                  performing his job functions without an accommodation;

               b. back wages and front wages for Defendant’s discriminatory termination of

                  the Plaintiff;

               c. punitive damages;

               d. prejudgment interest;

               e. reasonable attorneys’ fees and costs of the action;

               f. such other appropriate relief as the interests of justice require.

                                        JURY DEMAND

         Plaintiff hereby requests a trial by jury.




                                                 8
Case 2:19-cv-07197-JMA-SIL Document 1 Filed 12/23/19 Page 9 of 9 PageID #: 9



  Dated: Glen Cove, New York
         December 23, 2019

                                      Respectfully,

                                      MOSER LAW FIRM, P.C.




                                      _____________________________
                                      By: Steven J. Moser, Esq. (SM1133)
                                      3 School Street, Suite 207B
                                      Glen Cove, New York 11542
                                      516.671.1150
                                      smoser@moseremploymentlaw.com




                                     9
